In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 18‐3349 & 19‐1651
HUMBERTO TRUJILLO,
                                                 Plaintiff‐Appellant,
                                 v.

ROCKLEDGE FURNITURE LLC, doing business as
Ashley Furniture Homestore,
                                      Defendant‐Appellee.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 1:17‐CV‐5343 — Virginia M. Kendall, Judge.
                    ____________________

        ARGUED MAY 16, 2019 — DECIDED JUNE 7, 2019
                 ____________________

   Before BAUER, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. This appeal is about business
names and when an employee’s error in naming his employer
is or is not fatal to an employment discrimination claim. Plain‐
tiﬀ Humberto Trujillo worked as a manager of an Ashley Fur‐
niture HomeStore near Chicago. He was fired and then filed
a charge with the Equal Employment Opportunity Commis‐
sion alleging age discrimination and retaliation. In the charge,
2                                       Nos. 18‐3349 & 19‐1651

he listed the name of the Illinois store where he had worked—
Ashley Furniture HomeStore—as well as the address and tel‐
ephone number of the store. The correct legal name of Tru‐
jillo’s employer, however, was Rockledge Furniture LLC, a
business that operates several Ashley Furniture HomeStores
and that was registered to do business in Illinois under the
name “Ashley Furniture HomeStore – Rockledge.” The dis‐
trict court dismissed Trujillo’s claims for failure to exhaust ad‐
ministrative remedies because he did not name his employer
suﬃciently and because the EEOC never managed to notify
the correct employer of Trujillo’s charge.
   We reverse based on two premises. First, Trujillo named
his employer suﬃciently in his original EEOC charge, and
when his lawyer later sent his pay stub with Rockledge’s
name and address, he removed any doubt about the em‐
ployer’s identity. Second, the EEOC’s error in processing his
charge does not bar Trujillo from suing his employer.
I. Factual and Procedural Background
    We review de novo, without deference to the district court,
the grant of a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6). Huri v. Oﬃce of the Chief Judge, 804 F.3d
826, 829 (7th Cir. 2015). We accept all well‐pleaded facts as
true and draw all reasonable inferences in plaintiﬀ’s favor.
Flannery v. Recording Indus. Assʹn of America, 354 F.3d 632, 637
(7th Cir. 2004).
    From June 2007 through March 2016, Trujillo worked as a
store manager of several Ashley Furniture HomeStores in the
Chicago area. These stores were owned and operated by
Rockledge Furniture LLC. Rockledge is a Wisconsin limited
liability company associated with Ashley Furniture
Nos. 18‐3349 & 19‐1651                                          3

Industries, Inc., a Wisconsin corporation. According to Rock‐
ledge’s registration with the Illinois Secretary of State, it op‐
erates in Illinois under the assumed names of “Ashley Furni‐
ture HomeStore – Rockledge,” “Ashley Furniture Outlet,”
and “Ashley Sleep.” Each store where Trujillo worked held
itself out to the public as an “Ashley Furniture HomeStore.”
     We can summarize briefly the substance of the case, but
without vouching for Trujillo’s allegations. In late 2015, ac‐
cording to Trujillo, Rockledge launched an initiative focused
on hiring and promoting younger employees. Rockledge as‐
signed a younger sales manager to report to Trujillo. Trujillo
alleged that the young manager failed to perform her basic
duties and repeatedly missed work without an excuse. He
complained to human resources. Instead of disciplining the
young manager, however, Rockledge promoted her. Rock‐
ledge then conducted an unscheduled “store audit,” which
Trujillo alleges was used as a pretext to justify his firing. Tru‐
jillo alleges that he was actually fired because of his age (he
was about 50 years old when he was fired) and in retaliation
for his complaints about the young sales manager.
    On May 13, 2016, Trujillo filed a charge of discrimination
with the EEOC and the Illinois Human Rights Commission.
The charge identified his employer as “Ashley Furniture
HomeStore.” He did not list “Rockledge Furniture LLC,” but
he provided the Illinois address and telephone number of the
Rockledge‐operated store he had been managing. The EEOC
never contacted anyone at that address or phone number. In‐
stead, the EEOC used a new, automated system that for‐
warded the charge to a Texas business named Hill Country
Holdings, LLC, which operated Ashley Furniture stores in
4                                      Nos. 18‐3349 & 19‐1651

Texas. Hill Country replied to the EEOC that Trujillo was not
its employee.
     In April 2017, the EEOC told Trujillo’s then‐lawyer that
“Ashley Furniture” (meaning Hill Country) had responded
that it had stores only in Texas and had never employed Tru‐
jillo. In response, Trujillo’s lawyer explained that his em‐
ployer was Rockledge, an “Ashley Furniture Franchise,” and
that Trujillo’s EEOC charge listed the location where he had
worked. The lawyer also sent the EEOC one of Trujillo’s
paystubs, which listed Rockledge’s full name and corporate
address. One mystery of this case is that the EEOC still failed
to serve the charge on Rockledge. The EEOC closed its file in
April 2017 and issued Trujillo a right‐to‐sue letter.
    In July 2017, Trujillo filed his complaint in the district
court asserting claims under the Age Discrimination in Em‐
ployment Act, 29 U.S.C. § 621 et seq., and the Illinois Human
Rights Act, 775 ILCS 5/1‐101 et seq. Rockledge moved to dis‐
miss. Instead of opposing the motion to dismiss, Trujillo filed
an amended complaint adding as plaintiﬀs three other older
Rockledge managers. Rockledge moved to dismiss again, ar‐
guing that Trujillo had failed to exhaust his administrative
remedies. The district court granted the motion to dismiss
without prejudice, finding that Trujillo had failed to exhaust
because he did not name Rockledge as a party in his EEOC
charge. The court gave Trujillo an opportunity to replead and
allege facts suﬃcient to show that Rockledge knew or should
have known of the EEOC charge, thereby satisfying the “Eg‐
gleston exception” to the administrative exhaustion require‐
ment. See Eggleston v. Chicago Journeymen Plumbers’ Local Un‐
ion No. 130, 657 F.2d 890, 905–06 (7th Cir. 1981) (allowing dis‐
crimination suit against party who was not named at all in
Nos. 18‐3349 & 19‐1651                                      5

EEOC charge, but who received actual notice of charge and
was given opportunity to participate in conciliation).
    Trujillo filed his second amended complaint, and Rock‐
ledge again moved to dismiss based on the same exhaustion
argument. The district court dismissed Trujillo’s claim for
failure to exhaust administrative remedies because his EEOC
charge did not list “Rockledge Furniture LLC” and because
the complaint did not plausibly allege that Rockledge was on
notice of his charge. The court explained:
      an individual who brings an ADEA claim must
      first file a charge with the EEOC. 29 U.S.C.
      § 626(d)(1); Husch v. Szabo Food Service Co., 851
F.2d 999, 1002 (7th Cir. 1988); Flannery v. Record‐
      ing Ind. Ass’n of America, 354 F.3d 632, 637 (7th
      Cir. 2004). Further, a party not named in the
      charging document of an EEOC administrative
      review is not normally subject to a subsequent
      lawsuit. Alam v. Miller Brewing Co., 709 F.3d 662,
      667 (7th Cir. 2013); Small v. Chao, 398 F.3d 894,
      898 (7th Cir. 2005). This is so to provide the em‐
      ployer with adequate notice and an opportunity
      for reconciliation without the need for resorting
      to the courts. Ezell v. Potter, 400 F.3d 1041, 1046
      (7th Cir. 2005) (emphasis added). The rare ex‐
      ception to this construct is where a party can
      prove that “an unnamed party has been pro‐
      vided with adequate notice of the charge, under
      circumstances where the party has been given
      the opportunity to participate in conciliation
      proceedings aimed at voluntary compliance.”
      Schnellbaecher v. Baskin Clother Co., 887 F.2d 124,
6                                              Nos. 18‐3349 & 19‐1651

        126 (7th Cir. 1989) (citing Eggleston v. Chicago
        Journeyman Plumbers’ Local Union No. 130, 657
F.2d 890, 905 (7th Cir. 1981)).
     In dismissing his claims, the district court held that “Tru‐
jillo fails to allege any new facts that singularly or collectively
show how Rockledge was either appropriately named as a
party in the EEOC charge, or how they had notice of the
EEOC charge that Trujillo filed permitting application of the
exception.” The district court also relinquished supplemental
jurisdiction of Trujillo’s state‐law claim and dismissed it with‐
out prejudice. Trujillo moved for entry of a separate final
judgment under Rule 54(b). The district court granted the mo‐
tion and Trujillo filed this appeal. Although the dismissal was
nominally without prejudice, it was by then too late for Tru‐
jillo to file a new charge to exhaust administrative remedies.
That means the judgment was eﬀectively with prejudice and
appealable as a separate final judgment on Trujillo’s claims
under Rule 54(b). See, e.g., Hernandez v. Dart, 814 F.3d 836, 841
(7th Cir. 2016); Schering‐Plough Healthcare Products, Inc. v.
Schwarz Pharma, Inc., 586 F.3d 500, 507 (7th Cir. 2009).1




    1 Trujillo’s main appeal (No. 18‐3349) has been consolidated with his
separate appeal of the denial of his later Rule 60(b) motion (No. 19‐1651).
The Rule 60(b) motion was based on evidence that Trujillo’s original law‐
yer had sent an email to a Rockledge human resources official two weeks
before Trujillo’s original EEOC charge. The email notified Rockledge of
Trujillo’s potential age‐discrimination claim. The district court denied the
Rule 60(b) motion on the ground that an email from Trujillo’s own lawyer
could not be “newly discovered evidence” and that the email was not con‐
cealed by Rockledge since Trujillo was aware of or had access to it. We
need not reach the merits of the second appeal.
Nos. 18‐3349 & 19‐1651                                         7

II. Analysis
   The purpose of the Age Discrimination in Employment
Act of 1967 (“ADEA”), like Title VII of the Civil Rights Act of
1964, is to reduce discrimination in the workplace. Husch v.
Szabo Food Service Co., 851 F.2d 999, 1002 (7th Cir. 1988). The
Supreme Court has explained:
       The ADEA, like Title VII, sets up a “remedial
       scheme in which laypersons, rather than law‐
       yers, are expected to initiate the process.” EEOC
       v. Commercial Oﬃce Products Co., 486 U.S. 107,
       124 (1988); see also Oscar Mayer & Co. v. Evans,
       441 U.S. 750, 756 (1979) (noting the “common
       purpose” of Title VII and the ADEA). The sys‐
       tem must be accessible to individuals who have
       no detailed knowledge of the relevant statutory
       mechanisms and agency processes.
Federal Express Corp. v. Holowecki, 552 U.S. 389, 402–03 (2008);
accord, e.g., Edelman v. Lynchburg College, 535 U.S. 106, 115
(2002); Love v. Pullman Co., 404 U.S. 522, 527 (1972).
    Along these lines, we have often explained that “it is par‐
ticularly inappropriate to undermine the eﬀectiveness of
these statutes by dismissing claims merely because the victim
of the alleged discrimination failed to comply with the intri‐
cate technicalities of the statute.” Husch, 851 F.2d at 1002; see
also Huri v. Oﬃce of the Chief Judge, 804 F.3d 826, 831 (7th Cir.
2015) (“Courts review the scope of an EEOC charge liber‐
ally.”); Stearns v. Consolidated Management, Inc., 747 F.2d 1105,
1112 (7th Cir. 1984) (“The ADEA is humanitarian legislation
that should not be construed in a hypertechnical manner.”).
When an employer argues that a suit should be dismissed for
8                                               Nos. 18‐3349 & 19‐1651

failure to exhaust administrative remedies properly, we must
keep these general principles in mind.2
    There are, however, specific requirements. An ADEA
claimant must first file a charge of discrimination with the
EEOC and then wait sixty days before bringing an action in
federal court. 29 U.S.C. § 626(d)(1); Husch, 851 F.2d at 1002.
The charge must be filed within 180 or 300 days of the alleged
discrimination, depending on relevant state law, which may
require filing a charge with the state agency as well as the
EEOC. See 29 U.S.C. § 626(d)(1); Flannery v. Recording Indus.
Assʹn of America, 354 F.3d 632, 637 (7th Cir. 2004); Husch, 851
F.2d at 1002.
    EEOC regulations define an ADEA “charge” to mean a
“statement filed with the Commission” alleging that “the
named prospective defendant” has violated the ADEA. 29
C.F.R. § 1626.3. A charge must be in writing, “name the pro‐
spective respondent,” and generally allege the discriminatory

    2  The parties and the district court have cited cases dealing with the
ADEA and Title VII interchangeably. The Supreme Court has cautioned
all to pay attention to differences between the statutes’ enforcement mech‐
anisms and deadlines. See, e.g., Federal Express, 552 U.S. at 393. For exam‐
ple, unlike Title VII, the ADEA does not require a plaintiff to obtain a
right‐to‐sue letter from the EEOC to pursue his claims in court. Compare
29 U.S.C. § 626(d)(1) (ADEA) (allowing suit 60 days after charge is filed
with EEOC regardless whether EEOC takes action) with 42 U.S.C. § 2000e‐
5(f)(1) (Title VII); see also Hodge v. New York College of Podiatric Medicine,
157 F.3d 164, 167–68 (2d Cir. 1998); cf. Fort Bend County v. Davis, 139 S. Ct.
—, 2019 WL 2331306, at *5–6 (2019) (holding that Title VII’s charge‐filing
requirement is “not a jurisdictional prescription delineating the adjudica‐
tory authority of the courts” but rather is a mandatory “processing rule”
that is forfeited if not timely asserted). That being said, the general points
about applying the laws so that a complaining party should not need a
lawyer and construing documents liberally apply under both statutes.
Nos. 18‐3349 & 19‐1651                                        9

acts. 29 C.F.R. § 1626.6. A charge also “should”—but is not re‐
quired to—contain the “full name and address of the person
against whom the charge is made.” 29 C.F.R. § 1626.8(a)(2) &
(b). Upon receiving a charge, the EEOC is supposed to serve
notice on “persons named in such charge as prospective de‐
fendants” and to “seek to eliminate any alleged unlawful
practice by informal methods of conciliation, conference, and
persuasion.” 29 U.S.C. § 626(d)(2).
     The first question here is whether the error in naming Tru‐
jillo’s employer in the original EEOC charge requires dismis‐
sal of his case for failure to exhaust administrative remedies.
There is no doubt that plaintiﬀ provided the correct address
and telephone number of his place of employment, and he
gave the name that was missing one word from the business
name that Rockledge had filed with the Illinois government
in order to be able to do business legally in Illinois: “Ashley
Furniture HomeStore” versus “Ashley Furniture HomeStore
– Rockledge.” See 805 ILCS 180/45‐5(a)(1). This case therefore
presents not a failure to name a party at all, as in Eggleston,
but a minor error in stating the name of the employer.
    This minor naming error does not defeat Trujillo’s ability
to pursue his claim. Take the extreme case: suppose the em‐
ployee misspells the employer’s name in a way that leaves lit‐
tle room for misunderstanding: “MacDonald’s” instead of
“McDonald’s,” or “Lockhead Marten” instead of “Lockheed
Martin.” We have found no cases in which courts have even
had to decide whether such minor naming errors entitled an
employer to dismissal.
   Here the mistake was that one word was missing from the
employer’s assumed business name. (Rockledge cannot com‐
plain about anyone’s use of its assumed business name.)
10                                     Nos. 18‐3349 & 19‐1651

Several cases show how courts overlook similar or less trivial
errors in naming employers in charges. For example, in Virgo
v. Riviera Beach Associates, Ltd., 30 F.3d 1350, 1359 (11th Cir.
1994), the plaintiﬀ’s EEOC charge named as her employer the
name of the hotel where she worked. The Eleventh Circuit re‐
versed dismissal of the suit against the limited partnership
that owned the hotel of that name and against the general
partners of that limited partnership. In Shehadeh v. Chesapeake
& Potomac Telephone Co. of Maryland, 595 F.2d 711, 727–29 (D.C.
Cir. 1978), the former employee’s EEOC charge had used sev‐
eral informal variants on the employer’s proper name. The
District of Columbia Circuit reversed dismissal, explaining
that the informal references to the employer gave the EEOC
ample information to identify the employer and give it notice
of the charge.
    The same can be said here, with Trujillo’s charge provid‐
ing nearly the correct trade name and the correct address and
telephone number of the store he managed. Accord, Romero v.
Union Pacific Railroad, 615 F.2d 1303, 1311–12 (10th Cir. 1980)
(reversing dismissal and noting that “informally” naming em‐
ployer can be suﬃcient); Kopec v. City of Elmhurst, 966 F. Supp.
640, 646–48 (N.D. Ill. 1997) (denying dismissal where police
oﬃcer applicant’s EEOC charge named “city” instead of its
board of police and fire commissioners but provided suﬃ‐
cient identification of employer); Aguirre v. McCaw RCC Com‐
munications, Inc., 923 F. Supp. 1431, 1433–34 (D. Kan. 1996)
(denying dismissal where plaintiﬀ meant to include defend‐
ant CSI by naming “Cellular One” and its agents in her EEOC
charge, and Cellular One was complicated association in
which most lay persons would have diﬃculty ascertaining
the exact role of CSI); Johnson v. County of Cook, 864 F. Supp.
84, 86–87 (N.D. Ill. 1994) (denying dismissal of suit against
Nos. 18‐3349 & 19‐1651                                                     11

county and sheriﬀ where EEOC charge named county depart‐
ment of corrections as employer). These cases illustrate both
the human tendency to use the informal names we use in com‐
mon parlance (some may remember “Ma Bell” and “Big Blue”
for the American Telephone and Telegraph Co. and Interna‐
tional Business Machines Corp.) and the legal challenges that
can arise in identifying the legally correct employer in com‐
plex business arrangements, such as those involving fran‐
chises, joint ventures, prime and subcontractors, outsourcing
of human resources and payroll functions, temporary em‐
ployment services, and the like.3
    The slight diﬀerence between Rockledge’s business name
and the name Trujillo used in his EEOC charge should not
have prevented the EEOC from reaching the proper employer
and pursuing possible conciliation. The EEOC is, after all,
supposed to investigate charges. It has a lot to do, however,
and some mistakes are inevitable. In its brief as amicus curiae
in this appeal, the EEOC asserts correctly that in determining
whether a claimant has satisfied the charge‐filing require‐
ments, the focus should be on the information the claimant
provided to the EEOC, not on what the EEOC actually did
with the information. See, e.g., Steﬀen v. Meridian Life Ins. Co.,
859 F.2d 534, 544 (7th Cir. 1988) (“The EEOC’s failure to act on
a charge … does not bar a person from maintaining an ADEA
action.”).




    3 Cf. EEOC v. Simbaki, Ltd., 767 F.3d 475, 481–83 (5th Cir. 2014) (Title
VII claimants did not name franchisor in EEOC charge that named fran‐
chisee, but claimants could try to show identity of interests or actual notice
to franchisor).
12                                       Nos. 18‐3349 & 19‐1651

    We agree. Keeping in mind the EEOC’s role as investiga‐
tor, we have explained:
       Even a charge that is not explicit in an em‐
       ployee’s complaint will be deemed exhausted if
       “the current claim reasonably could have devel‐
       oped from the EEOC’s investigation of the
       charges before it,” meaning that “the EEOC
       charge and the complaint must describe the
       same conduct and implicate the same individu‐
       als.” Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir.
       2005).
Delgado v. Merit Systems Protection Bd., 880 F.3d 913, 926 (7th
Cir. 2018). The same logic applies to imperfect naming of an
employer. After all, the purpose of the requirement to file a
charge is “to provide the EEOC with suﬃcient information to
notify an employer that it has been charged with discrimina‐
tion and to provide the EEOC with the opportunity to inves‐
tigate … [and] to eliminate any unlawful practice through in‐
formal conciliation.” Downes v. Volkswagen of America, Inc., 41
F.3d 1132, 1138 (7th Cir. 1994), quoting Steﬀen, 859 F.2d at 542.
   The EEOC’s amicus brief explains that Trujillo’s charge
gave the EEOC suﬃcient information to process it properly
and to give appropriate notice to Rockledge. Again, we agree.
Penalizing the charging party for the EEOC’s mistake in pro‐
cessing that suﬃcient information would frustrate the pur‐
pose of the ADEA and its design allowing non‐lawyers to pur‐
sue claims before the EEOC. That’s why documents filed with
the EEOC “should be construed, to the extent consistent with
permissible rules of interpretation, to protect the employee’s
Nos. 18‐3349 & 19‐1651                                                    13

rights and statutory remedies.” Federal Express Corp. v.
Holowecki, 552 U.S. 389, 406 (2008).4
     Even if Trujillo’s original charge were deemed not to have
named his employer with suﬃcient accuracy, the additional
information that his lawyer provided to the EEOC should re‐
move any lingering doubts. Recall that when the EEOC heard
back from the no‐doubt‐mystified company in Texas, it con‐
tacted Trujillo and his lawyer, who responded with a paystub
that named Rockledge Furniture LLC as the employer with its
headquarters address and telephone number. This infor‐
mation should also be considered in deciding whether Tru‐
jillo adequately exhausted administrative remedies before the
EEOC. See Edelman v. Lynchburg College, 535 U.S. 106, 115
(2002) (to avoid forfeiting rights inadvertently, where statute
required that EEOC charge be verified, regulation properly
allowed party who filed timely but unverified charge to pro‐
vide verification after time limit for filing charge had passed).
    Finally, we acknowledge Rockledge’s point that the
EEOC’s failure to give it proper notice of Trujillo’s complaint
denied it the opportunity to pursue informal resolution of the
dispute through conciliation. The Supreme Court faced the
same problem in Federal Express v. Holowecki, and it rejected
the argument that the proper remedy for that lost opportunity


    4 The district court’s analysis seems to have gone off‐track by focusing

on the Eggleston line of cases, which apply a multi‐factor test when a de‐
fendant in a lawsuit was not named in the EEOC charge at all but still
received actual notice of the charge. See Eggleston v. Chicago Journeymen
Plumbers’ Local Union No. 130, 657 F.2d 890, 905–06 (7th Cir. 1981). The dis‐
trict court therefore did not consider the more directly applicable line of
cases cited above dealing with a charging party’s failure to name the em‐
ployer perfectly.
14                                     Nos. 18‐3349 & 19‐1651

was to dismiss the case entirely. The Court explained that it
“would be illogical and impractical to make the definition of
charge dependent upon a condition subsequent over which
the parties have no control”—i.e., the EEOC’s mishandling of
a plaintiﬀ’s charge. 552 U.S. at 404. The imperfect but best
available remedy, the Court said, is simply to allow the par‐
ties a reasonable opportunity to pursue conciliation if there is
in fact genuine interest in doing so. Id. at 407; see also Mach
Mining, LLC v. EEOC, 135 S. Ct. 1645, 1656 (2015) (if EEOC
fails to attempt conciliation as required by statute, remedy is
not to dismiss case but to order EEOC to attempt conciliation).
    In No. 18‐3349, we REVERSE the district court’s judgment
dismissing Trujillo’s claims for failure to exhaust his admin‐
istrative remedies and REMAND for further proceedings con‐
sistent with this opinion. We DISMISS AS MOOT No. 19‐1651.